      Case 2:20-cv-00381-KJD-BNW Document 29
                                          28 Filed 02/23/21
                                                   02/19/21 Page 1 of 2



 1 LUCIAN J. GRECO, JR., ESQ.
   Nevada State Bar No. 10600
 2 JARED G. CHRISTENSEN, ESQ.
   Nevada State Bar No. 11538
 3 DELEELA M. WEINERMAN, ESQ.
   Nevada State Bar No. 13985
 4 BREMER WHYTE BROWN & O’MEARA LLP
   1160 N. TOWN CENTER DRIVE
 5 SUITE 250
   LAS VEGAS, NV 89144
 6 TELEPHONE: (702) 258-6665
   FACSIMILE: (702) 258-6662
 7 lgreco@bremerwhyte.com
   jchristensen@bremerwhyte.com
 8 dweinerman@bremerwhyte.com
 9 Attorneys for Defendant,
   JAMES RIVER INSURANCE COMPANY
10
11                   IN THE UNITED STATES DISTRICT COURT
12                               DISTRICT OF NEVADA
13
14 MATTHEW BUMGARDNER,                         )   Case No. 2:20-cv-00381-KJD-BNW
                                               )
15                 Plaintiff,                  )   STIPULATION AND ORDER STAY
                                               )
16          vs.                                )
                                               )
17   JAMES RIVER INSURANCE COMPANY; )
     RAISER, LLC dba UBER, UBER                )
18   TECHNOLOGIES INC, dba UBER; DOES I )
     through X; and ROE BUSINESS ENTITIES )
19   I through X; inclusive; DOES I through X; )
     and ROE BUSINESS ENTITIES I through )
20   X, inclusive,                             )
                                               )
21                 Defendants.                 )
                                               )
22
23         IT IS HEREBY STIPULATED AND AGREED, by and between Plaintiff
24 Matthew Bumgardner by and thorgh his attorney of record, Samantha A. Martin,
25 Esq. of Richard Harris Law Firm and Defendant James River Insurance Company by
26 and through its attorneys of record, Lucian J. Greco, Jr, Esq., Jared G. Christensen,
27 Esq. and Deleela M. Weinerman, Esq. of Bremer Whyte Brown and O’Meara, LLP,
28 ///
     Case 2:20-cv-00381-KJD-BNW Document 29
                                         28 Filed 02/23/21
                                                  02/19/21 Page 2 of 2



 1 that this action shall be stayed pending resolution of Plaintiff’s claim with Atlantic
 2 Specialty Insurance Company.
 3        IT IS FURTHER STIPULATED AND AGREED that following resolution of
 4 Plaintiff’s claim with Atlantic Specialty Insurance Company, the parties will hold
 5 another 26(f) conference to re-set the discovery deadlines and submit a revised Joint
 6 Discovery Plan and Scheduling Order.
 7 Dated this 18th day of February, 2021              Dated this 18th day of February, 2021
 8 RICHARD HARRIS LAW FIRM                            BREMER WHYTE BROWN &
                                                      O’MEARA, LLP
 9
10 By: /s/ Samantha A. Martin                         By: /s/ Deleela M. Weinerman
11
   Samantha A. Martin, Esq.                           Lucian J. Greco, Jr, Esq.
   Nevada Bar No. 12998                               Nevada Bar No. 10600
12 Attorney for Plaintiff                             Jared G. Christensen, Esq.
13
   Matthew Bumgardner                                 Nevada Bar No. 11538
                                                      Deleela M. Weinerman, Esq.
14                                                    Nevada Bar No. 13985
15                                                    Attorneys for Defendant,
                                                      James River Insurance Company
16
17                                           ORDER
18       IT IS ORDERED that the ITparties'
                                      IS SO  stipulation
                                                ORDERED: is GRANTED. This matter is
     STAYED pending resolution of plaintiff's claim with Atlantic Specialty Insurance
19   Company.
20         IT IS FURTHER ORDERED that the parties must submit a joint status report 60
21   days from today's order concerning the ____________________________________
                                            status of plaintiff's claim with Atlantic Specialty
     Insurance Company. Subsequent status reports are due every 60 days.
22                                           UNITED STATES MAGISTRATE JUDGE
                                                     IT IS SO ORDERED
23
                                                     DATED: 11:23 am, February 23, 2021
24                                           Dated: _____________________________
25
26                                                   BRENDA WEKSLER
                                                     UNITED STATES MAGISTRATE JUDGE
27
28
                                                 2
